IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41399/41400

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 721
                                                )
       Plaintiff-Respondent,                    )     Filed: September 12, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SHAUN PATRICK CONLEY,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgments of conviction and concurrent unified sentences of fifteen years with
       five years determinate for lewd conduct with a child under sixteen, and ten years
       with five years determinate for each of three counts of sexual exploitation of a
       child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                           Before LANSING, Judge; GRATTON, Judge;
                                    and MELANSON, Judge

PER CURIAM
       In cases consolidated on appeal, Shaun Patrick Conley was convicted of lewd conduct
with a child under sixteen, Idaho Code § 18-1508, and three counts of sexual exploitation of a
child, I.C. § 18-1507(2)(A). The district court imposed concurrent unified sentences of fifteen
years with five years determinate for lewd conduct, and ten years with five years determinate for
each of three counts of sexual exploitation of a child. Conley appeals, contending that his
sentences are excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Conley’s judgments of conviction and sentences are affirmed.




                                                   2